Citation Nr: 0324511	
Decision Date: 09/22/03    Archive Date: 09/30/03

DOCKET NO.  02-14 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a head and neck 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from June 1958 to July 
1959.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2002 rating decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In April 2003 the veteran appeared and testified at a 
personal hearing by videoconference before the undersigned.  
A transcript of that hearing is of record.

The Board notes that an October 1960 rating decision denied 
the veteran entitlement to service connection for a back 
condition.  As it appears that the veteran was not properly 
notified of the decision, the Board has characterized the 
issue as service connection for a low back condition and will 
review the issue on a de novo basis.


REMAND

A preliminary review of the record discloses that it is 
unclear whether all pertinent medical records have been 
obtained in this case.  Specifically, the veteran indicated 
at his April 2003 hearing that he had received treatment for 
his back at the VA Medical Center at Ft. Harrison, Montana, 
in 1960, the VA Medical Center at Macon, Georgia, in 1964, 
and the VA Medical Center at Dallas, Texas, starting in the 
1980s.  The veteran also indicated that he had recently 
received treatment at the VA Medical Center in Muskogee, 
Oklahoma.  The Board finds that an attempt should be made to 
obtain the VA records to which the veteran has referred.

In an April 2003 letter, the veteran's private physician, 
Audie G. Swinney, MD., noted that he had treated the veteran 
for his back problems on several occasions and suggested a 
link between service and current disability.  The records of 
Dr. Swinney's treatment of the veteran would be useful in 
this case.  

Finally, the Board has reviewed the veteran's claims file and 
finds that due to the circumstances and complexity of this 
case, a VA medical examination that addresses the veteran's 
contentions in this case is necessary prior to adjudicating 
this claim.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  An attempt should be made to obtain 
any treatment records relating to the 
veteran's disabilities on appeal from the 
VAMC at Ft. Harrison, Montana, in 1960, 
the VAMC at Macon, Georgia, in 1964, the 
VAMC at Dallas, Texas, starting in the 
1980s through the 1990s, and the VAMC at 
Muskogee, Oklahoma.

2.  After obtaining an appropriate 
consent to the release of medical 
records, the veteran's private physician, 
Audie G. Swinney, MD. 108 South Dewey 
Bartlett, Henryetta, Oklahoma 74437 
should be contacted and a request for 
copies of the veteran's pertinent 
treatment records should be made.

3.  The veteran should also be scheduled 
for VA examinations by the appropriate 
physician to ascertain the nature and 
etiology of any current low back, neck, 
and head disability that may be present.  
The claims file should be made available 
to the examiner for review in connection 
with the examination, and any medically 
indicated special tests and studies 
should be accomplished.  After reviewing 
the claims file and examining the 
veteran, the examiner(s) should offer an 
opinion as to whether it is at least as 
likely as not that any current low back, 
neck, or head disorders are related to 
the veteran's military service, and 
particularly the low back complaints 
noted therein.  A rationale for such 
opinions should be provided.

4.  When the development requested has 
been completed, the issues should again 
be reviewed.  If the benefits sought are 
not granted in full, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




